DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichun et al. (CN 106181220, hereafter referred to as Lichun).
Regarding claims 1 and 2, Lichun teaches a method comprising: identifying a yield strength as a function of temperature for a designation of an aluminum alloy part; determining a stress to be applied to a non-conforming feature of the aluminum alloy part to re-form the non-conforming feature to within a dimensional tolerance; correlating the stress to the identified yield strength to determine a process temperature of the aluminum alloy part upon applying the stress to the feature; determining a time duration for applying the stress to the feature at the determined process temperature, the time duration being a function of at least the stress and the determined process temperature; and applying the stress to the feature of the aluminum alloy part, the feature being restrained to oppose the stress, while heating the feature to the determined process temperature, and maintaining the application of the stress and the heat to the feature for the time duration in order to re-form the restrained feature to within the dimensional tolerance (see para. 0016, 0019, and 0027; see figures 4 and 6).
Regarding claim 5, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a specific series of aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 6-9, It would have been obvious to one of ordinary skill in the art at
the time the invention was made to specify a process temperature range, a time duration range, or a stress range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 3, 4, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855